        Case 1:10-cr-00951-KPF Document 66 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDWIN CHIEDU OBIORAH,

                          Movant,                    13 Civ. 7199 (KPF)

                   -v.-                       Related Case: 10 Cr. 951 (KPF)

UNITED STATES OF AMERICA,                                 ORDER

                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      The Government’s reply submission filed on August 24, 2018 (Dkt. #47),

makes reference to internal reports of the U.S. Drug Enforcement

Administration (the “DEA”) concerning the September 2010 heroin transaction

that underlies the indictment in this case. The Court ORDERS the

Government to file, on or before September 3, 2021, a submission that

includes all internal DEA reports relating to the transaction, or to the

investigation more broadly, that were produced to the defense prior to Mr.

Obiorah’s December 2011 guilty plea.

      SO ORDERED.

Dated: August 23, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
